 



Exhibit 10.1
AMENDMENT NUMBER FIVE
TO THE
CELGENE CORPORATION
1995 NON EMPLOYEE DIRECTORS’ INCENTIVE PLAN
(AMENDED AND RESTATED AS OF JUNE 22, 1999
AND AS FURTHER AMENDED)
WHEREAS, the Celgene Corporation (the “Company”) maintains the Celgene
Corporation 1995 Non Employee Directors’ Incentive Plan, as amended and restated
as of June 22, 1999 and as further amended (the “Plan”);
WHEREAS, pursuant to Article 11 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan; and
WHEREAS, the Board desires to amend the Plan, effective as of June 12, 2007.
NOW, THEREFORE, pursuant to Article 11 of the Plan, the Plan is hereby amended,
effective as of June 12, 2007, as follows:
1. Section 4(b) of the Plan is amended in its entirety to read as follows:
“(b) each year on and after the Annual Meeting of Stockholders of the
Corporation to be held on June 12, 2007, upon the date of initial election or
appointment as a member of the Board, each new Non Employee Director shall
receive an Option to purchase 25,000 shares of Common Stock, subject to the
adjustment as provided in Section 9;”
2. Section 5(d) of the Plan is amended in its entirety to read as follows:
“(d) each year on and after the Annual Meeting of Stockholders of the
Corporation to be held on June 12, 2007 (each, an “Annual Meeting”) each Non
Employee Director who has been elected at such Annual Meeting and is continuing
as a member of the Board as of the completion of such Annual Meeting shall
receive Options to purchase an aggregate of 18,500 shares of Common Stock
(subject to adjustment as provided in Section 9) in substantially equal
quarterly grants beginning in September, 2007; provided, however, that a Non
Employee Director who has been elected at such Annual Meeting and is continuing
as a member of the Board as of the completion of such Annual Meeting but has not
been a member of the Board during the entire period between such Annual Meeting
and the prior Annual Meeting shall receive Options to purchase an aggregate
number of shares equal to the product of (i) 18,500 and (ii) a fraction,
numerator of which is the number of days in the 12 month period immediately
preceding such Annual Meeting during which such Non Employee Director was a Non
Employee Director and the denominator is 365; and”
3. The last sentence of Section 7(b) is amended in its entirety to read as
follows:
“The Option granted pursuant to Sections 5(c) and 5(d) shall vest in full on the
date of the first Annual Meeting held following the date of grant if the holder
thereof has been a Non Employee Director of the Corporation at all times from
such date of grant to the date of such Annual Meeting.”

 

 